Dismissed and Memorandum Opinion filed October 13, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00342-CV

                           ALI YAZDCHI, Appellant

                                         V.
                      SANDRA G. O'CONNOR, Appellee

                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                        Trial Court Cause No. 499,220

                          MEMORANDUM OPINION

      This appeal is from a judgment signed April 20, 2022. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant has not filed the proper documents for preparation of the clerk’s
record. Appellant is proceeding without payment of costs. See Tex. R. Civ. P. 145.

      On August 18, 2022, appellant was ordered to provide this court with proof
of arrangements for the filing of the clerk’s record on or before September 19,
2022. See Tex. R. App. P. 35.3(c). In the order, the court notified appellant that
failure to comply with the court’s order would subject the appeal to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 37.3(b). No
response was filed.

      We dismiss the appeal.



                                      PER CURIAM


Panel consists Justices Jewell, Bourliot, and Zimmerer.




                                         2